—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Orange County (Kiedaisch, J.), dated May 16, 2000, as, after a fact-finding hearing, found that he permanently neglected the child, Joshua S.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contentions, the petitioner established by clear and convincing evidence that he permanently neglected his son by failing to plan for his future, despite the petitioner’s diligent efforts to strengthen the father’s relationship with the son and reunite them (see Social Services Law § 384-b [7]; Matter of Star Leslie W., 63 NY2d 136, 140 [1984]; *515Matter of Angel Joseph S., 282 AD2d 752 [2001]; Matter of Jeremiah R., 266 AD2d 553 [1999]; Matter of La’Quan De’Vota H., 259 AD2d 486 [1999]). The father, who had previously been found to have sexually abused his daughter, could not adequately plan for his son’s future because he failed to acknowledge his guilt, or his need for the Family Court-directed sexual offender therapy (see Matter of Travis Lee G., 169 AD2d 769 [1991]). Feuerstein, J.P., McGinity, H. Miller and Adams, JJ., concur.